DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 May 2022 has been entered.
 
Status of Claims
Claims 15-25 and 27-29 of US Application No. 16/567,679 are currently pending and have been examined. Applicant amended claims 15, 27, and 28, canceled claim 26, and added claim 29. Applicant previously canceled claims 1-14.

Response to Arguments/Amendments
Applicant’s arguments, see REMARKS, filed 09 May 2022, regarding the rejections of claims 15-25, 27, and 28 under 35 USC § 101 have been fully considered but are not persuasive. The previous rejections are maintained.
Applicant argues that the claims are significantly more than an abstract idea because 1) the claimed features reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, 2) the claimed features do not constitute a mental process, and 3) the features provide a practical application as evidence by the technical effects described. Examiner disagrees.
First, the claims recite several features that can be performed mentally. A person may mentally select one vehicle from a list of possible vehicles. A person may visualize moving the selected vehicle forward on edges of a traveling path. A person may mentally combine the selected vehicle with another vehicle to form a single combined vehicle. A person may mentally perform several iterations of the previous mental features. A person may visualize whether all of the vehicles have been combined on the path and subsequently determine a deadlock, or no deadlock, based on the combinations. A person may mentally determine next possible states of the vehicle if a deadlock is not determined. A person may again mentally perform several iterations of the going and combining features. A person can decide not to determine next possible states of the vehicle if a deadlock is determined.
Second, the claims do not reflect an improvement in the functioning of a computer or other technology. In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool. See MPEP 2016.05(a)(I). In this case, other than acquiring data to be used in the process, the entire process may be carried out mentally. The computer is merely invoked as a tool to execute the process. Therefore, the claims do not reflect an improvement in the functioning of a computer. Further, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. See MPEP 2106.05(a)(III). The technical effect described by Applicant in the REMARKS is an improvement in the abstract ideas, i.e., reducing the amount of searching based on state information and whether or not a deadlock is determined. The additional elements merely reflect a computer used to perform the process. Therefore, the claims do not reflect an improvement in another technology or technical field.
Third, the technical effects described by Applicant do not integrate the judicial exceptions into a practical application. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. Limitations the courts have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application include: an improvement in the functioning of a computer, or an improvement to other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; effecting a transformation or reduction of a particular article to a different state or thing; and applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Examiners evaluate integration into a practical application by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations introduced in subsection I. See MPEP 2106.04(d)(I and II). Examiner has identified the additional elements of claim 15, for example, as a hardware storage configured to store a traveling path configuration graph and processing circuitry configured to acquire a plurality of first state information. Hardware storage and processing circuitry merely reflect individual elements that make up a generic computing device. These additional elements are merely use of a computer as a tool to perform the identified abstract ideas. The technical effects described by Applicant are found in the execution of the claim elements that Examiner has indicated as abstract ideas. The additional elements, not the abstract ideas, are evaluated in determining if the judicial exceptions are integrated into a practical application. Therefore, the technical effects, being the abstract ideas, do not integrate the judicial exceptions into a practical application.
For all of the above reasons, the previous rejections of claims 15-25, 27, and 28 under § 101 are maintained.
Examiner notes that new claim 29 is not rejected under § 101. Claim 29 creates a traveling plan based on the judicial exception (i.e., determining if a deadlock id determined to not occur) and operating vehicles under the traveling plan. Operating vehicles under a traveling plan created from deadlock determination applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Therefore, claim 29 is eligible under § 101.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	
Claims 15-25, 27, and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.
	In the instant application, independent claim 15 recites “selecting a mobile vehicle or combined mobile vehicles from among the mobile vehicles based on each of the first state information” (i.e., mental evaluation), “going forward the selected mobile vehicle or the selected combined mobile vehicles along the edges of the traveling path configuration graph under a rule that the mobile vehicles are not allowed to pass each other in the edges” (i.e., mental evaluation performed with assistance of pen and paper), “combining the selected mobile vehicle or the selected combined mobile vehicles to another mobile vehicle or another combined mobile vehicles at a back of the other mobile vehicle or the other combined mobile vehicles on the traveling path configuration path” (i.e., mental evaluation performed with assistance of pen and paper), “iterating a process of the selecting, the going and combining” i.e., repeating the mental evaluations), “determining that a deadlock occurs if not all the mobile vehicles have been combined on the traveling path configuration path” (i.e., mental evaluation), “Reply to Office Action of May 24, 2021determining that no deadlock occurs if all the mobile vehicles have been combined on the traveling path configuration path, wherein the deadlock is a state in which at least one mobile vehicle unable to go forward to any intersection exists” (i.e., mental evaluation), “creating a plurality of second state information indicating a plurality of next states of mobile vehicles transitionable from the state of mobile vehicles in the first state information if the deadlock is determined to not occur among the plurality of first state information” (i.e., mental evaluation), “iterating the process of the selecting, the going and the combining for each of the second state information to determine whether the deadlock occurs” (i.e., mental evaluation) and “not creating the second state information indicating a plurality of next states of mobile vehicles transitionable from the state of mobile vehicles in the first state information if the deadlock is determined to occur among the plurality of first state information” (i.e., mental evaluation). Independent claims 27 and 28 recite substantially similar limitations. These claim limitations, when given their broadest reasonable interpretation, may be reasonably performed in the human mind or with the assistance of pen and paper.  Therefore, these limitations are abstract ideas and claims 15, 27, and 28 are directed to a judicial exception.
	Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application: 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.
In the instant application, claims 15, 27, and 28 do not recite additional elements that integrate the judicial exception into a practical application of that exception. Claim 15 recites the additional elements “a hardware storage configured to store a traveling path configuration graph including a plurality of edges representing traveling paths and a plurality of vertices representing intersections connecting the traveling paths, and mobile vehicles being allowed to move in a traveling area including the traveling paths and the intersections but being not allowed to pass each other in the traveling paths” and  “processing circuitry configured to perform acquiring a plurality of first state information each including a state of the mobile vehicles at a first timing in the traveling area, the state including positions and directions of the mobile vehicles, the acquired state of the mobile vehicles being associated with the traveling path configuration graph”. Claim 27 recites the additional elements “a hardware storage” and “acquiring a plurality of first state information each including a state of the mobile vehicles at a first timing in the traveling area, the state including positions and directions of the mobile vehicles, the acquired state of the mobile vehicles being associated with the traveling path configuration graph; selecting a mobile vehicle or combined mobile vehicles from among the mobile vehicles based on the first state information”. Claim 28 recites the additional elements “[a] non-transitory computer readable medium having a computer program stored therein which when executed by a computer, causes the computer to perform processes comprising:”, “reading out, from a hardware storage, a traveling path configuration graph including a plurality of edges representing traveling paths and a plurality of vertices representing intersections connecting the traveling paths, and mobile vehicles being allowed to move in a traveling area including the traveling paths and the intersections but being not allowed to pass each other in the traveling paths” and “acquiring a plurality of first state information each including a state of the mobile vehicles at a first timing in the traveling area, the state including positions and directions of the mobile vehicles, the acquired state of the mobile vehicles being associated with the traveling path configuration graph”. Gathering data and outputting data are both extra-solution activity, which does not integrate the judicial exception into a practical application of that exception. Acquiring first state information is merely gathering data to be used in the above-identified abstract ideas. Displaying the abstract idea (i.e., the determined deadlock risk level) is outputting data. Storing data is a generic computing function, which does not integrate the judicial exception into a practical application of that exception. Storing the traveling path configuration graph is storing data. The processing circuitry and hardware storage are recited at a high level. Combined, the circuitry, hardware storage, and display are merely a generic computer. The hardware storage, processing circuitry and display form a generic computer that performs generic computing functions. The generic commuter is merely used as a tool to perform the above-identified abstract ideas. Therefore, these additional elements, taken individually or collectively, do not integrate the judicial exception into a practical application of that exception. Therefore, claims 15 and 26-28 do not recite additional elements that integrate the judicial exception into a practical application of that exception.
Finally, even when a judicial element is recited in the claim, an additional claim element(s) that amounts to significantly more than the judicial exception renders the claim eligible under §101. Examples that are not enough to amount to significantly more than the abstract idea include 1) mere instructions to implement the abstract idea on a computer, 2) simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry, 3) adding insignificant extra-solution activity to the judicial exception, and 4) generally linking the use of the judicial exception to a particular technological environment or field of use are not enough to amount to significantly more than the abstract idea.  Examples of generic computing functions that are not enough to amount to significantly more than the abstract idea include 1) performing repetitive calculations, 2) receiving, processing, and storing data, 3) electronically scanning or extracting data from a physical document, 4) electronic recordkeeping, 5) automating mental tasks, and 6) receiving or transmitting data over a network, e.g., using the Internet to gather data.
In the instant application, claims 15, 27, and 28 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  In this particular application, the same analysis above in determining whether the recited additional elements integrate the judicial exception into a practical application of that exception is applicable to determine if the additional elements amount to significantly more than the judicial exception. 
Based on the above analysis, claims 15, 27, and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 16 recites the additional abstract idea “create the traveling path configuration graph and the first mobile vehicle state information, based on the structure information and the mobile vehicle information”, which may be reasonably performed mentally or with aid of pen and paper. Claim 16 recites the additional element “receive structure information of a traveling area including the traveling paths and the intersections, and mobile vehicle information representing the positions and the directions of the mobile vehicles in the traveling area”. Gathering data is extra-solution activity, which does not integrate the judicial exception into a practical application of that exception. Receiving structure information is merely gathering data to be used in the above-identified abstract ideas. Therefore, the claim does not recite additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 17 further defines a previously-identified abstract idea and a previously-identified additional element. However, as further defined, the additional element still is just data gathering.  Therefore, the claim does not recite additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 18 recites “wherein the processing circuitry checks whether a deadlock condition is satisfied, based on the structure information of the traveling area and the mobile vehicle information, wherein the deadlock condition includes least one of: mobile vehicles facing each other on an identical traveling path; 3Application No. 16/567,679 Reply to Office Action of May 24, 2021 mobile vehicles existing toward one intersection on all of traveling paths coupled to the one intersection; and two or more mobile vehicles existing on the traveling path coupled to the terminal point, and the processing circuitry determines that the deadlock occurs if the deadlock condition is satisfied”, which may be performed mentally. The claim does not recite any new additional elements. Therefore, the claim does not recite additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 19 recites “check whether a tree structure is in the traveling path configuration graph, and to extract tree structure part of the traveling path configuration graph when the tree structure is present”, “calculate an enterable number that represents a number of mobile vehicles that do not cause the deadlock even if these mobile vehicles enter the tree structure part from a main part of the traveling path configuration graph, the main part being other than the tree structure part” and “move the mobile vehicles existing in the main part, to the tree structure part, a number of the moved mobile vehicles being as many as the enterable number”, which may be performed mentally or with the aid of pen and paper. The claim does not recite any new additional elements. Therefore, the claim does not recite additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 20 recites “determines whether a mobile vehicle incapable of going out of the tree structure part exists if at least one mobile vehicle exists in the tree structure part” and “determines that the deadlock occurs if the mobile vehicle incapable of going out of the tree structure part exists”, which may be performed mentally or with the aid of pen and paper. The claim does not recite any new additional elements. Therefore, the claim does not recite additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 21 recites “selects the mobile vehicle to be moved to the tree structure part such that no mobile vehicle exists from at least one edge of the edges on which the mobile vehicles exist in the main part of the traveling path configuration graph”, which may be performed mentally or with the aid of pen and paper. The claim does not recite any new additional elements. Therefore, the claim does not recite additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 22 recites “performs the process under a constraint condition that the number of mobile vehicles to be combined on the edge is equal to or less than the upper limit value of the edge”, “determines whether the mobile vehicle or the combined mobile vehicles remaining in the traveling path configuration graph cannot go forward to any intersection by state search, if not all the mobile vehicles is combined” and “determines that the deadlock occurs if the combining calculator determines that the mobile vehicle or the combined mobile vehicles cannot go forward to the certain intersection”, which may be performed mentally or with the aid of pen and paper. Claim 22 also recites “wherein an upper limit value of a number of mobile vehicles is set for each of the edges, the processing circuitry”, which further defines the edges in a previously identified additional element. However, even as further defined, the edges are still just stored or gathered data, as previously indicated. The claim does not recite any new additional elements. Therefore, the claim does not recite additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 23 recites “create a plurality of second state information indicating a plurality of next states of mobile vehicles transitionable from the state of mobile vehicles”, “determine whether the deadlock occurs in each of the plurality of next states of mobile vehicles” and “5Application No. 16/567,679Reply to Office Action of May 24, 2021calculate a first deadlock risk level for the state of mobile vehicles, based on a number of next states of mobile vehicles in which the deadlock occurs among the plurality of next states of mobile vehicles”, which may be performed mentally or with the aid of pen and paper. The claim does not recite any new additional elements. Therefore, the claim does not recite additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 24 recites “create a plurality of second state information indicating a plurality of next states of mobile vehicles transitionable from the state of mobile vehicles wherein the mobile vehicle is caused to pass to each of edges selectable at the next vertex by the mobile vehicle to generate the plurality of next states of mobile vehicles”, “determine whether the deadlock occurs in each of the plurality of next states of mobile vehicles” and “calculate a second deadlock risk level for the mobile vehicle, based on a ratio between a number of next states of mobile vehicles in which the deadlock occurs among the plurality of next states of mobile vehicles, and the number of the plurality of next states of mobile vehicle”, which may be performed mentally or with the aid of pen and paper. The claim does not recite any new additional elements. Therefore, the claim does not recite additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 25 recites “identifies the edge where the deadlock occurs if the mobile vehicle passes through the edge among the edges selectable by the mobile vehicle at the next vertex” and “generates information representing that the deadlock occurs if the mobile vehicle passes the traveling path corresponding to the identified edge, or that the deadlock does not occur if the mobile vehicle passes the traveling path corresponding to an edge other than the identified edge”, which may be performed mentally or with the aid of pen and paper. The claim does not recite any new additional elements. Therefore, the claim does not recite additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 571-2709741. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON L TROOST/Primary Examiner, Art Unit 3666